 326 NLRB No. 391NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Osram Sylvania Products, Inc.1 and InternationalUnion of Electonic, Electrical, Salaried, Machineand Furniture Workers and its Local 101, AFLŒCIO2. Case 6ŒCAŒ29851August 27, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on June 12, 1998, the ActingGeneral Counsel of the National Labor Relations Boardissued a complaint and amended complaint on June 18
and 26, 1998, respectively, alleging that the Respondent
has violated Section 8(a)(5) and (1) of the National La-bor Relations Act by refusing the International Union™srequest to bargain following the International Union™s
certification in Case 6ŒRCŒ11305. (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed answers admitting in partand denying in part the allegations in the complaint andamended complaint.On July 20, 1998, the Acting General Counsel filed aMotion for Summary Judgment. On July 22, 1998, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the amended complaint the Respon-dent admits its refusal to bargain, but attacks the validityof the certification on the basis of its objections to con-duct alleged to have affected the results of the electionand the Board™s disposition of certain challenged ballots
in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding. The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding. Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding. See Pittsburgh Plate                                                       1 The name of the Respondent is corrected as set forth in its answersto the complaint and amended complaint.2 The International Union of Electronic, Electrical, Salaried, Ma-chine and Furniture Workers, AFLŒCIO, is referred to herein as ﬁTheInternational Union.ﬂGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.3On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONDuring the 12-month period ending May 31, 1998, theRespondent, in conducting its business operations, pur-chased and received at its St. Marys, Pennsylvania facil-ity goods valued in excess of $50,000 directly frompoints located outside the Commonwealth of Pennsylva-nia. We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the International Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held June 27, 1996, the Inter-national Union was certified on May 14, 1998, as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees employed by the Employer atits Washington Road, St. Marys, Pennsylvania, facility;excluding all office clerical employees, salespersons,transport workers and guards, professional employees
and supervisors as defined in the Act, and all other em-ployees.The International Union continues to be the exclusive repre-sentative under Section 9(a) of the Act.B. Refusal to BargainAbout May 20, 1998, the International Union, by let-ter, requested the Respondent to recognize and bargain,and since about June 2, 1998, by letter, the Respondent
has failed and refused. We find that this failure and re-fusal constitutes an unlawful refusal to recognize andbargain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after June 2, 1998, torecognize and bargain with the International Union as theexclusive collective-bargaining representative of em-ployees in the appropriate unit, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease and                                                       3 The Respondent™s demand that the complaint be dismissed is there-fore denied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2desist, to recognize and bargain on request with the In-ternational Union and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the International Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817 (1964); Burnett Con-struction Co., 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Osram Sylvania Products, Inc., St. Marys,Pennsylvania, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Failing and refusing to recognize and bargain withthe International Union of Electronic, Electrical, Sala-ried, Machine and Furniture Workers and its Local 101,AFLŒCIO, as the exclusive bargaining representative of
the employees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with the Inter-national Union as the exclusive representative of the em-ployees in the following appropriate unit on terms andconditions of employment, and if an understanding is
reached, embody the understanding in a signed agree-ment:All full-time and regular part-time production andmaintenance employees employed by the Employer atits Washington Road, St. Marys, Pennsylvania, facility;
excluding all office clerical employees, salespersons,
transport workers and guards, professional employees
and supervisors as defined in the Act, and all other em-ployees.(b) Within 14 days after service by the Region, post atits facility in St. Marys, Pennsylvania, copies of the at-tached notice marked ﬁAppendix.ﬂ44 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 6 after being signed by the Respondent™s authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂplaces including all places where notices to employeesare customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material. In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 2, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. August 27, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to recognize and bargainwith the International Union of Electronic, Electrical,Salaried, Machine and Furniture Workers and its Local
101, AFLŒCIO, as the exclusive representative of the
employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act. OSRAM SYLVANIA PRODUCTS, INC.3WE WILL, on request, recognize and bargain with theInternational Union and put in writing and sign anyagreement reached on terms and conditions of employ-ment for our employees in the bargaining unit:All full-time and regular part-time production andmaintenance employees employed by us at our Wash-ington Road, St. Marys, Pennsylvania, facility; ex-cluding all office clerical employees, salespersons,transport workers and guards, professional employees
and supervisors as defined in the Act, and all other em-ployees.OSRAM SYLVANIA PRODUCTS, INC.